DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the title of the disclosure in the preliminary amendment filed 7/9/2020 are acknowledged and accepted.

Priority
     Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/750729, filed on 2/6/18.
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 120.

Drawings
     The originally filed drawings were received on 7/9/2020.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
     Claims 1-20 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a lens moving apparatus as generally set forth in Claim 1, the apparatus including, in combination with the features recited in Claim 1, a cross point between a first graph and a second graph is located in a first quadrant of an x-y coordinates system, wherein the first graph is a graph representing an output value of the first position sensor over an intensity of a magnetic field detected by the first position sensor at a first temperature, and the second graph is a graph representing an output value of the first position sensor over an intensity of a magnetic field detected by the first position sensor at a second temperature that is higher than the first temperature.  Claims 2-17, 19-20 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Claim 18 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a lens moving apparatus as generally set forth in Claim 18, the apparatus including, in combination with the features recited in Claim 18, a cross point between a first graph and a second graph is located in a first .
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
1/27/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872